DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022, has been entered.
 
Claims 1, 10, 15, and 16 are amended.
Claims 1-20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the rejection, below, has improperly reduced the invention to a bare-bones “gist.”  See Remarks p. 8.  The Examiner respectfully disagrees.  Each and every limitation of exemplary independent claims 1 and 10 has been considered individually, and as a whole in arriving at the conclusion that the claims are directed to an ineligible abstract idea without significantly more.  
The Applicant additionally contends that the claims are not directed to an abstract idea because they recite the use of a communication network.  See Remarks p. 9.  In response, the Examiner submits that the communications network amounts to generic computer hardware which does not provide a practical application of an abstract idea or significantly more than an abstract idea.  See MPEP §2106.05(f).  
The Applicant additionally submits that the process recited in the claims is subject matter eligible because it involves the processing of large amounts of data.  See Remarks p. 11.  In 
The Applicant further contends that the recited prediction and demand forecast that result from implementing the process recite in the claims amount to a practical application.  See Remarks p. 13.  The Examiner respectfully disagrees.  As stated in the rejection, below, generating a demand forecast is an ineligible abstract idea.  A human being conducting business could implement the recited method for the purposes of managing inventory and/or a supply chain.  The claims do not recite a particular improvement to a technology or technical field.  No particular improvement to accuracy or efficiency of a process that is rooted in computer technology is apparent in the claims.  Recitations from the claims, such as: “generated demand forecast includes enhanced modeling of long term trends of the multivariate data that is based on a combination of time series, machine learning, and deep learning and is usable for analyzing metrics of the supply chain” (see claim 1) merely recite the idea of a solution.   An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  Merely claiming that the process results in enhanced machine learning modeling does not provide a particular solution to a particular problem.  
The Applicant additionally submits that the present claims are subject matter eligible due to similarities with the claims from Bascom.  As an initial matter, the Examiner points out that MPEP §2106, and not any particular court decision, provide the guidelines for current subject matter eligibility analysis by the Office.  However, the present claims are distinct from the claims Bascom at least because the claims from Bascom deal with database filtering that is rooted in computer technology.  In contrast, the present claims recite steps for generating a demand forecast that is not rooted in computer technology.  
The Applicant further submits that the claims do not preempt any abstract idea.  See Remarks p. 17.  The Examiner respectfully disagrees.  The claims are directed to an abstract idea without significantly more, so the claims attempt to preempt an abstract idea.  An abstract idea without significantly more is just that – an abstract idea.  An abstract idea is a judicial exception to patentability.  Therefore, the present claims are not subject matter eligible.  The present claims are not similar to the claims from McRO because the claims from McRO involve 3D modeling that is inherently rooted in computer technology.  As explained above, generating a demand forecast is not rooted in computer technology.
The Applicant further submits that the claims provide limitations and elements that amount to significantly more than an abstract idea.  See Remarks pp. 18-22.  For essentially the same reasons as discussed, above, the Examiner disagrees.  The claims do not provide a technical solution to a technical problem.  Additional elements outside the scope of the abstract idea have been evaluated and found to amount to generic computer hardware and the recitation of a technological environment that do not amount to significantly more than an abstract idea.  The analysis, below, does not conclude that any particular element recited in the claims is well-understood, routine, and conventional.  Therefore, no Berkheimer evidence is necessary to sustain the rejection.  The Examiner additionally notes that subject matter eligibility analysis and prior art analysis are separate and distinct.  Lack of obviousness does not imply subject matter eligibility.
35 USC §102/103 Rejections
The Applicant traverses the rejection of independent claims 1 and 16 as being obvious over Chen in view of Anderson, contending that Chen does not use time windows of temporal data as input.  See Remarks p.23 .  In response, the Examiner points to cited ¶[0046]-[0049] & 
The rejections of dependent claims 2-9 and 17-20 stand or fall with the rejection of independent claims 1 and 16.
Amendments to independent claim 10 changed the scope of the claim, necessitating further consideration of the prior art.  Anderson is now cited as teaching times series windows.  The Applicant’s arguments with respect to the Beddo reference are moot.
The rejections of dependent claims 11-15 stand or fall with the rejection of independent claim 10.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claim(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating a demand forecast (as evidenced by exemplary claim 1; “generating a demand forecast based on the measured prediction”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a system comprising a communication network in independent claims 1 and 10; a client device, a network device, and a processor in independents claim 1 and 16; and a graphical user interface in dependent claim 17). The claims do recite the use of machine learning, but the abstract idea of generating a demand forecast is generally linked to a machine learning environment to produce the forecast.  See independent claims 1 and 16, which recite: “applying a machine learning model to train the dataset . . . using the train data to generate a prediction.”  See also independent claim 10, which describes training of a machine learning model: “training a first level of machine learning 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to Chen et al. (hereinafter ‘CHEN’) in view of US 2017/03647951 to Anderson et al. (hereinafter ‘ANDERSON’) .

Claim 1 (Currently Amended)
CHEN discloses a method comprising: receiving a request via a communications network (see ¶[0229]; a computer program deployed to be executed on multiple computers or distributed across multiple sites and interconnected by a communication network), wherein the request is associated with generating a demand forecasting (see ¶[0201]-[0202]; a real-time demand forecast agent); 
in response to receiving the request, filtering multivariate data received from a datastore (see ¶[0084] and [0142]; a second and third method use an autoregressive model of the multivariate time series that includes fields with numerical or categorical features.  See also ¶[0150]; a time-evolution filter) via the communications network, wherein the multivariate data comprises a plurality of data relating to demand in a supply chain (see ¶[0012] and [0027]; model variability in demand and supply related to supply chain activities); 
applying windowing to the filtered multivariate data as input to be modeled (see abstract and ¶[0046]-[0049] & Fig. 6; a model for variations in inventory.  Input data in a time series. A record of actual inventory levels over time. See also ¶[0027]-[0028]; historical data), wherein windowing captures multivariate data over a historical time period (see ¶[0085]; a model is based on frequency counts  in an autoregressive model of the multivariate time series) that includes multiple lifecycles (see ¶[0035]; additional services include life cycle management) relating to the demand in the supply chain (see ¶[0003]-[0006]; supply chain management for improved integration and flexibility within individual companies) and creates a train dataset as the input to be modeled comprising a plurality of time windows (see claims 26 and 35; the model comprises data relating to demand at a source in a temporal window prior to the  to be processed by a machine learning model (see ¶[0008] and claims 26 and 27); apply machine learning to create the model); 
applying a machine learning model to the train dataset as the input to be modeled, wherein applying the machine learning model comprises training the machine learning model using the train data to generate a prediction (see ¶[0047] and [0124]; training the predictive model); 
measuring the predication [sic] based on the train dataset (see abstract and ¶[0201]-[0202], [0217]-[0218], and [0223]; predict various data related to inventory.  The Real-Time demand forecast agent can evaluate orders and simulate and forecast demand). 
CHEN does not specifically disclose, but ANDERSON discloses, generating a demand forecast based on the measured prediction (see again abstract and ¶[0201]-[0202], [0217]-[0218], and [0223]; predict various data related to inventory.  The Real-Time demand forecast agent can evaluate orders and simulate and forecast demand).
CHEN does not specifically disclose, but ANDERSON discloses, wherein the generated demand forecast includes enhanced modeling long term trends of the multivariate data that is based on a combination of time series, machine learning, and deep learning, and is usable for analyzing metrics of the supply chain (see ¶[0013] & claim 1; ensemble learning machine models include boosting, gradient boosting, and random forest with deep learning networks for classification.  Multivariate time series analysis).
CHEN discloses a predictive model that uses historical data to forecast demand (see ¶[0026] and [0141] that includes the user of machine learning (see ¶[0008]).  ANDERSON discloses a system and method for global boarding of merchants that includes ensemble learning techniques such as boosting and random forest in a deep learning network. It would have been obvious to include the ensemble learning techniques as taught by ANDERSON in the system executing the method of CHEN with the motivation to forecast product sales using a neural network.  
transmitting the generated demand forecast, via the communications network, to a networked device for further analysis (see ¶[0043]-[0046]; analyze the data and determine whether to request a replenishment of inventory.  Determine whether to tell the manufacturer to build more product or the warehouse to ship more product).

Claim 2 (Original)
The combination of CHEN and ANDERSON discloses the method as set forth in claim 1.
CHEN further discloses wherein the multivariate data comprises: market data (see ¶[0004] and [0200]; manufacturers must survive in competitive markets.  Point-of-sales data can be aggregated across different sources); customer data (see ¶[0034]; customer order the item from the warehouse.  See also ¶[0200]; customer demand)); lifecycle data (see ¶[0035]; life cycle management); econometric data (see ¶[0122]; data can vary over time from changes in economic conditions.  See also ¶[0043] and [0045]; statistical analysis); historical demand data (see ¶[0027]; historical data); and data from supply chain sources (see ¶[0034]; monitor the levels of an item with a third party logistics supplier).

Claim 16 (Currently Amended)
CHEN discloses a system, comprising: a communications network (see ¶[0229]; a computer program distributed across a communication network); a client device commutatively coupled to the communications network (see ¶[0232]; a client computer); a network device communicatively coupled to the client device via the communications network, wherein the network device comprises: a processor (see ¶[0006]; a server), which when executing instructions programs the processor to: 
receive a request vi the communications network (see ¶[0229]; a computer program deployed to be executed on multiple computers or distributed across multiple sites and , wherein the request is associated with generating a demand forecasting (see ¶[0201]-[0202]; a real-time demand forecast agent); 
In response to the received request, filter multivariate data received from a datastore (see ¶[0084] and [0142]; a second and third method use an autoregressive model of the multivariate time series that includes fields with numerical or categorical features.  See also ¶[0150]; a time-evolution filter), wherein the multivariate data comprises a plurality of data relating to demand in a supply chain (see ¶[0012] and [0027]; model variability in demand and supply related to supply chain activities); 
apply windowing to the filtered multivariate data as input to be modeled (see abstract and ¶[0046]-[0049] & Fig. 6; a model for variations in inventory.  Input data in a time series. A record of actual inventory levels over time. See also ¶[0027]-[0028]; historical data), wherein windowing captures multivariate data over a historical time period (see ¶[0085]; a model is based on frequency counts  in an autoregressive model of the multivariate time series) that includes multiple lifecycles (see ¶[0035]; additional services include life cycle management) relating to the demand in the supply chain (see ¶[0003]-[0006]; supply chain management for improved integration and flexibility within individual companies) and creates a train dataset as the input to be modeled comprising a plurality of time windows (see claims 26 and 35; the model comprises data relating to demand at a source in a temporal window prior to the expected data)  to be processed by a machine learning model (see ¶[0008] and claims 26 and 27); apply machine learning to create the model); 
apply a machine learning model to the train dataset as the input to be modeled, wherein applying the machine learning model comprises training the machine learning model using the train data to generate a prediction (see ¶[0047] and [0124]; training the predictive model); 
measure the predication [sic] based on the train dataset (see abstract and ¶[0201]-[0202], [0217]-[0218], and [0223]; predict various data related to inventory.  The Real-Time demand forecast agent can evaluate orders and simulate and forecast demand). 
generate a demand forecast based on the measured prediction (see again abstract and ¶[0201]-[0202], [0217]-[0218], and [0223]; predict various data related to inventory.  The Real-Time demand forecast agent can evaluate orders and simulate and forecast demand),
CHEN does not specifically disclose, but ANDERSON discloses, wherein the generated demand forecast includes enhanced modeling of long term trends of the multivariate data that is based on a combination of time series, machine learning, and deep learning (see ¶[0013] & claim 1; ensemble learning machine models include boosting, gradient boosting, and random forest with deep learning networks for classification.  Multivariate time series analysis).
CHEN discloses a predictive model that uses historical data to forecast demand (see ¶[0026] and [0141] that includes the user of machine learning (see ¶[0008]).  ANDERSON discloses a system and method for global boarding of merchants that includes ensemble learning techniques such as boosting and random forest in a deep learning network. It would have been obvious to include the ensemble learning techniques as taught by ANDERSON in the system executing the method of CHEN with the motivation to forecast product sales using a neural network.  
CHEN additionally discloses transmit the generated demand forecast, via the communications network, to the client device for further analysis (see ¶[0043]-[0046]; analyze the data and determine whether to request a replenishment of inventory.  Determine whether to tell the manufacturer to build more product or the warehouse to ship more product).

Claim 17 (Original)
the system as set forth in claim 16.
CHEN further discloses wherein the client device comprises: a processor (see ¶[0006]; a server), which when executing instructions programs the processor to: receive the demand forecast from the network device; and in response to receiving the demand forecast, present an interactive graphical user interface (GUI) for analyzing metrics of the supply chain using the demand forecast (see ¶[0011], [0186], and [0232]; predicted future inventory levels can be displayed.  A graphical user interface through which a user can interact with the invention).

Claim 18 (Original)
The combination of CHEN and ANDERSON discloses the system as set forth in claim 16.
CHEN further discloses wherein the multivariate data comprises: market data (see ¶[0004] and [0200]; manufacturers must survive in competitive markets.  Point-of-sales data can be aggregated across different sources); customer data (see ¶[0034]; customer order the item from the warehouse.  See also ¶[0200]; customer demand)); lifecycle data (see ¶[0035]; life cycle management); econometric data (see ¶[0122]; data can vary over time from changes in economic conditions.  See also ¶[0043] and [0045]; statistical analysis); historical demand data (see ¶[0027]; historical data); and data from supply chain sources (see ¶[0034]; monitor the levels of an item with a third party logistics supplier).

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0108094 A1 to Beddo et al. (hereinafter ‘BEDDO’) in view of US 2017/03647951 to Anderson et al. (hereinafter ‘ANDERSON’).

Claim 10 (Currently Amended)
a method, comprising: receiving a request via a communications network (see ¶[0093]-[0094] and Fig. 5; the system includes a network and computing system.  See also ¶[0125]; the retailer requests that the forecasting apparatus use the product information that it received to determine forecasting data), wherein the request is associated with generating a demand forecasting (see again ¶[0125]; determine forecasting data).  See also ¶[0081]; future week demand forecast predictions can be achieved); 
in response to receiving the request, training a first level of machine learning models using a first dataset of training data see ¶[0031]; training statistical techniques within the neural matrix); 
wherein the first dataset of training data comprises windowed multivariate data (see ¶[0024]; time series variables as input) as input to be modeled relating to markets (see ¶[0002]; predictive models attempt to capture the complex dynamics that may exist in a real-world environment, such as a competitive market for goods and services), econometrics (see ¶[0068]; population statistics and economic data about mean annual income), and supply chain (see again ¶[0068]; product information may include information about product supply chains)
BEDDO does not specifically disclose, but ANDERSON discloses, and further wherein the windowed multivariate data comprises a plurality of time windows (see ¶[0004], [0010], and [0013]; time series)  and the first level of machine learning model comprises an aggregation of a [sic] least three machine learning models (see ¶[0013]; ensemble learning machine models include boosting, gradient boosting, and random forest with deep learning networks for classification).
BEDDO discloses a computer program product for forecasting product sales that
includes a neural network to learn which variables and conditions have a greater effect on the
sale of a product (see §[0139]). ANDERSON discloses a system and method for global
boarding of merchants that includes ensemble learning techniques such as boosting and
random forest in a deep learning network. It would have been obvious to include the ensemble

with the motivation to forecast product sales using a neural network.
BEDDO further discloses generating predictions based on the first level of machine learning models (see ¶[0036]; predictive output in a feedback loop of recurrent neural networks); 
creating a second dataset of training data based on the predictions (see ¶[0082] and Fig. 2; create a feedback loop for dynamically producing forecasting data); 
training a second level machine learning model using the second dataset of training data (see ¶[0007] and [0053] & Fig. 1; at least a first neural network and a second neural network are stacked together) wherein the first dataset of training data comprises multivariate data relating to markets (see ¶[0002]; predictive models attempt to capture the complex dynamics that may exist in a real-world environment, such as a competitive market for goods and services), econometrics (see ¶[0068]; population statistics and economic data about mean annual income), and supply chain (see again ¶[[0068]; product information may include information about product supply chains).
BEDDO does not specifically disclose, but ANDERSON discloses, and further where in the first level of machine learning model comprises an aggregation of at least three machine learning models (see ¶[0013]; ensemble learning machine methods include boosting, gradient boosting, and random forest with deep learning networks for classification).
BEDDO further discloses generating a final stacking prediction based on the second level machine learning model (see again ¶[0007]; at least a second neural network model); and 
comparing the final stacking prediction to an optimized model to produce a demand forecast relating to demand for a product in a supply chain (see ¶[0058]; systematic error can be used to calculate a correction that can be applied to reduce the effect of residuals),
BEDDO does not specifically disclose, but ANDERSON discloses, wherein the produced demand forecast includes enhanced modeling of long term trends of the multivariate data that is based on a combination of time series, machine learning, and deep learning (see ¶[0013]; ensemble learning machine models include boosting, gradient boosting, and random forest with deep learning networks for classification); and 
transmitted [sic] the produced demand forecast, via the communications network, to a networked device for further analysis (see ¶[0008] and claim 1; data and analyses are displayed and recommendations are transmitted).
BEDDO discloses a computer program product for forecasting product sales that includes a neural network to learn which variables and conditions have a greater effect on the sale of a product (see ¶[0139]).  ANDERSON discloses a system and method for global boarding of merchants that includes ensemble learning techniques such as boosting and random forest in a deep learning network.  It would have been obvious to include the ensemble learning techniques and data transmission as taught by ANDERSON in the system executing the method of BEDDO with the motivation to forecast product sales using a neural network and report the forecast.

Claim 11 (Previously Presented)
The combination of BEDDO and ANDERSON discloses the method as set forth in claim 10.
BEDDO does not specifically disclose, but ANDERSON discloses, wherein the aggregation of at least three machine learning models within the first level of machine learning models comprises: a random boosted trees model; a deep learning model; and a random forest model (see ¶[0013]; ensemble learning machine methods include boosting, gradient boosting, and random forest with deep learning networks for classification).
BEDDO discloses a computer program product for forecasting product sales that includes a neural network to learn which variables and conditions have a greater effect on the sale of a product (see ¶[0139]).  ANDERSON discloses a system and method for global boarding of merchants that includes ensemble learning techniques such as boosting and 

Claim 12 (Original)
The combination of BEDDO and ANDERSON discloses the method as set forth in claim 11.
BEDDO does not specifically disclose, but ANDERSON discloses, wherein the deep learning model comprises a k-Nearest Neighbors (k-NN) model (see ¶[0013], [0059] and [0072]; nearest neighbors and K-nearest neighbor models).
BEDDO discloses a computer program product for forecasting product sales that includes a neural network to learn which variables and conditions have a greater effect on the sale of a product (see ¶[0139]).  ANDERSON discloses a system and method for global boarding of merchants that includes ensemble learning techniques such as nearest neighbor and K-nearest neighbor.  It would have been obvious to include the ensemble learning techniques as taught by ANDERSON in the system executing the method of BEDDO with the motivation to forecast product sales using a neural network.

Claim 13 (Original)
The combination of BEDDO and ANDERSON discloses the method as set forth in claim 10.
BEDDO does not specifically disclose, but ANDERSON discloses, wherein the second level of machine learning models comprises a deep learning stacking model (see ¶[0013]; ensemble learning machine methods with deep learning networks for classification).
BEDDO discloses a computer program product for forecasting product sales that includes a neural network to learn which variables and conditions have a greater effect on the .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to CHEN et al. in view of US 2017/03647951 to ANDERSON et al. as applied to claims 1 and 2 above, and further in view of US 2005/0039787 A1 to Bing (hereinafter ‘BING’).

Claim 3 (Original)
The combination of CHEN and ANDERSON discloses the method as set forth in claim 2.
The combination of CHEN and ANDERSON does not explicitly disclose, but BING discloses, wherein the historical demand data comprises data covering a time window of at least a 15 years (see ¶[0006]; raw data sets may span decades).
CHEN discloses a predictive model that uses historical data to forecast demand (see ¶[0026] and [0141].  BING discloses a system for predicting solar energy production that includes using historical data sets that span decades.  It would have been obvious to use historical datasets spanning decades as taught by BING in the system executing the method of CHEN with the motivation to forecast demand using historical data.  

Claims 5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to CHEN et al. in view of US 2017/03647951 to ANDERSON et al. as applied to claim 1 above, and further in view of US 2015/0286978 A1 to Passova et al. (hereinafter ‘PASSOVA’).

Claim 5 (Original)
The combination of CHEN and ANDERSON discloses the method as set forth in claim 1.
CHEN does not specifically disclose, but PASSOVA discloses, wherein the machine learning model comprises an advanced analytics hyper parameter model (see ¶[0460]; train a machine learning model and use cross-validation to select best hyper parameters for learning algorithm).
CHEN discloses a predictive model that is trained using machine learning to find an iterative solution (see ¶[0008] and [0109].  PASSOVA discloses a system and method for performance measurement and control that includes employing a machine learning method with cross-validation for selection of best parameters.  It would have been obvious to include the cross-validation as taught by PASSOVA in the system executing the method of CHEN with the motivation to select the best hyper parameters for a learning algorithm.

Claim 19 (Original)
The combination of CHEN and ANDERSON discloses the system as set forth in claim 16.
CHEN does not specifically disclose, but PASSOVA discloses, wherein the machine learning model comprises an advanced analytics hyper parameter model (see ¶[0460]; train a machine learning model and use cross-validation to select best hyper parameters for learning algorithm).
CHEN discloses a predictive model that is trained using machine learning to find an iterative solution (see ¶[0008] and [0109].  PASSOVA discloses a system and method for performance measurement and control that includes employing a machine learning method with cross-validation for selection of best parameters.  It would have been obvious to include the 

Claim 20 (Original)
The combination of CHEN, ANDERSON, and PASSOVA discloses the system as set forth in claim 19.
CHEN further discloses wherein the advanced analytics hyper parameter model comprises time series algorithms (see ¶[0084]; an autoregressive model of the multivariate time series), machine learning algorithms (see ¶[0008]; apply machine learning to create the model), and deep learning algorithms (see ¶[0144]; splits on dates occur deep in the tree).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to CHEN et al. and US 2017/03647951 to ANDERSON et al. as applied to claim 1 above, and further in view of US 2009/0096812 A1 to Boixel et al. (hereinafter ‘BOIXEL’)

Claim 8 (Original)
The combination of CHEN and ANDERSON discloses the method as set forth in claim 1.
The combination of CHEN and ANDERSON does not specifically disclose, but BOIXEL discloses, wherein filtering the multivariate data comprises: filtering to obtain data corresponding to a specific region and data corresponding to a specific product line (see ¶[0004] and Fig. 4; dimensions of data model objects may be defined by filters and include region and product line).
CHEN discloses a predictive model that is trained on multivariate data that uses machine learning to find an iterative solution (see ¶[0008] and [0109] to predict sales and demand (see ¶[0027], [0033], and [0141].  BOIXEL discloses morphing data visualizations that includes sales revenue based on region.  It would have been obvious to include the region and 

Claim 9 (Original)
The combination of CHEN, ANDERSON, and BOIXEL discloses the method as set forth in claim 8.
CHEN does not specifically disclose, but BOIXEL discloses, further comprising: selecting features from the filtered multivariate data to be modeled (see ¶[0004] and Fig. 4; sales revenue by geography)
CHEN further discloses by the machine learning model (see ¶[0008] & [0084];  and claims 26 and 27); apply machine learning to create the model).
(see ¶[0004] and Fig. 4; dimensions of data model objects may be defined by filters and include region and product line).
CHEN discloses a predictive model that is trained on multivariate data that uses machine learning to find an iterative solution (see ¶[0008] and [0109] to predict sales and demand (see ¶[0027], [0033], and [0141].  BOIXEL discloses morphing data visualizations that includes sales revenue based on region.  It would have been obvious to include the region and product line dimensions as taught by BOIXEL in the system executing the method of CHEN with the motivation to model revenue and demand.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0108094 A1 to Beddo et al. (hereinafter ‘BEDDO’) in view of US 2017/03647951 to ANDERSON et al. as applied to claim 10 above, and further in view of US 2003/0126103 A1 to CHEN et al.

Claim 15 (Currently Amended)
the method as set forth in claim 10.
The combination of BEDDO and ANDERSON does not specifically disclose, but CHEN discloses, wherein the first dataset of training data comprises the windowed multivariate data (see ¶[0084]; a second and third method use an autoregressive model of the multivariate time series) capturing multiple life cycles (see ¶[0035]; life cycle management) of the product in the supply chain  (see ¶[0012] and [0027]; model variability in demand and supply related to supply chain activities).
BEDDO discloses a computer program product for forecasting product sales that includes a neural network to learn which variables and conditions have a greater effect on the sale of a product (see ¶[0139]).  CHEN discloses a predictive model that is trained using machine learning to find an iterative solution (see ¶[0008] and [0109] using a multivariate time series for life cycle management in a supply chain.  It would have been obvious to include the multivariate times series data as taught by CHEN in the system executing the method of BEDDO with the motivation affectively manage product life cycles in a supply chain. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0108094 A1 to BEDDO et al. and US 2017/03647951 to ANDERSON et al.  as applied to claims 10 and 13 above, and further in view of US 9,015,093 B1 to Commons (hereinafter ‘COMMONS’).

Claim 14 (Original)
The combination of BEDDO and ANDERSON discloses the method as set forth in claim 13.
The combination of BEDDO and ANDERSON does not explicitly disclose, but COMMONS discloses, wherein the deep learning stacking model comprises a feed- forward artificial neural network model (see col 3, ln 1-20 and Fig. 5; a degree of parallelism in implementation with an acyclic graph creates a feedforward neural network).
BEDDO discloses a computer program product for forecasting product sales that includes a neural network to learn which variables and conditions have a greater effect on the sale of a product (see ¶[0139]).  COMMONS discloses hierarchical stacked neural networks that include feedforward neural networks for independent inputs.  It would have been obvious to include the feedforward neural network as taught by COMMONS in the system executing the method of BEDDO with the motivation decompose variables into multiple independent vectors and dimensions (see COMMONS col 3, ln 1-20 and col 7, ln 29-34).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to CHEN et al. in view of US 2017/03647951 to ANDERSON et al. and US 2005/0039787 A1 to BING as applied to claims 1 and 3 above, and further in view of US 2015/0106260 A1 to Andrews et al. (hereinafter ‘ANDREWS’).

Claim 4 (Original)
The combination of CHEN, ANDERSON, and BING discloses the method as set forth in claim 3
The combination of CHEN, ANDERSON, and BING does not explicitly disclose, but  further comprising: ANDREWS discloses, applying a machine learning model to a test dataset (see ¶[0214]-[0216]; a test data set input into a suitable machine learning platform), wherein applying the machine learning model comprises training the machine learning model using the test data to generate a test prediction (see ¶[0217]; input the test set into the completed model); measuring the test predication based on the test dataset (see again ¶[0217]; input the test set into the completed model); and comparing the test prediction based on the test dataset to the prediction based on the train dataset (see ¶[0217]-[0219]; input the test set into the model and compare the predicted measure to actual values until a suitable model is found).
CHEN discloses a predictive model that is trained using machine learning to find an iterative solution (see ¶[0008] and [0109].  ANDREWS discloses a machine learning model that employs an iterative test process where actual values are compared to predictive values to find a suitable model.  It would have been obvious for one of ordinary skill in the art at the time of invention to use the test data to compare actual values to predictive values as taught by ANDREEWS in the system executing the method of CHEN with the motivation to find a suitable machine learning model.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to CHEN et al. in view of US 2017/03647951 to ANDERSON et al. and US 2015/0286978 A1 to PASSOVA et al. as applied to claims 1 and 5 above, and further in view of US 2017/0124484 A1 to Thompson et al. (hereinafter ‘THOMPSON’).

Claim 6 (Original)
The combination of CHEN, ANDERSON, and PASSOVA discloses the method as set forth in claim 5.
The combination of CHEN, ANDERSON, and PASSOVA does not explicitly disclose, but THOMPSON discloses, wherein the machine learning model comprises a stacking ensemble model (see ¶[0020] and claims 1 and 7; a machine learning algorithm can include a stacking ensemble).
CHEN discloses a predictive model that is trained using machine learning to find an iterative solution (see ¶[0008] and [0109].  THOMPSON discloses a machine learning algorithm that includes a stacking ensemble.  It would have been obvious to employ a stacking ensemble .  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0126103 A1 to CHEN et al. in view of US 2017/03647951 to ANDERSON et al. and US 2015/0286978 A1 to PASSOVA et al. as applied to claims 1 and 5 above, and further in view of US 2015/0332295 A1 to Unser et al. (hereinafter ‘UNSER’).

Claim 7 (Original)
The combination of CHEN, ANDERSON, and PASSOVA discloses the method as set forth in claim 5.
The combination of CHEN, ANDERSON, and PASSOVA does not specifically disclose, but UNSER discloses, wherein the machine learning model comprises a multivariate autoregressive integrated moving average (ARIMA) model (see ¶[0026]; a machine learning data miner that uses autoregressive moving average to enter, test, and adjust different parameters and control the machine learning speed).
CHEN discloses a predictive model that is trained using machine learning to find an iterative solution (see ¶[0008] and [0109].  UNSER discloses a method of forecasting resource demand that includes a machine learning model that uses ARIMA.  It would have been obvious to include ARIMA as taught by UNSER in the system executing the method of CHEN with the motivation to allow users to test and adjust different parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624